 


109 HR 1143 IH: To prohibit United States assistance for the Palestinian Authority and for programs, projects, and activities in the West Bank and Gaza, unless certain conditions are met.
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1143 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Mr. Weiner (for himself, Ms. Ginny Brown-Waite of Florida, Mr. Burton of Indiana, Mr. Cardoza, Mr. Crowley, Mr. McNulty, and Mr. Otter) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To prohibit United States assistance for the Palestinian Authority and for programs, projects, and activities in the West Bank and Gaza, unless certain conditions are met. 
 
 
1.Prohibition on United States assistance for the Palestinian Authority and the West Bank and GazaNotwithstanding any other provision of law, United States assistance may not be provided directly or indirectly to the Palestinian Authority (or to any successor or related entity) or for programs, projects, and activities in the West Bank or Gaza unless the President determines and certifies to the Committee on International Relations of the House of Representatives and the Committee on Foreign Relations of the Senate that— 
(1)the leadership of the Palestinian Authority— 
(A) is not tainted by violence; 
(B)has publicly rebuked Palestinian violence and terror; 
(C)has ended hateful incitement; and 
(D)has taken all actions within its capacity to dismantle the infrastructure of terrorism; and   
(2)the violence in the West Bank and Gaza has subsided. 
 
